Citation Nr: 0725806	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  00-21 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) prior to May 27, 
2003.    

2.  Entitlement to specially adapted housing or a special 
home adaptation grant. 

3.  Entitlement to service connection for a liver disorder. 

4.  Entitlement to service connection for a right shoulder 
disorder as secondary to service-connected lumbar myositis. 

5.  Entitlement to service connection for a left shoulder 
disorder as secondary to service-connected lumbar myositis.

6.  Entitlement to service connection for thoracic 
spondylitic changes as secondary to service-connected left 
hip myositis. 

7.  Entitlement to service connection for a left knee 
disorder as secondary to service-connected lumbar myositis. 

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for fibromyalgia, and 
if so whether the claim may be granted.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from February 16, 1981, to 
October 2, 1981.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida (RO).  In June 2005, a 
hearing was held before the Veterans Law Judge signing this 
document, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  

In November 2005, the Board remanded the issues of 
entitlement to TDIU, entitlement to specially adapted housing 
or a special home adaptation grant and whether new and 
material evidence had been received to reopen a claim for 
service connection for fibromyalgia.  The Board in November 
2005 also granted service connection for a psychiatric 
disorder as secondary to service connected disability.  The 
Appeals Management Center (AMC), in Washington, DC, 
implemented this decision by way of a December 2005 rating 
decision that granted service connection for an acquired 
psychiatric disorder at a disability rating of 70 percent 
from March 16, 2001, and 100 percent from May 27, 2003.  
While the 100 percent rating rendered the claim for TDIU moot 
as of May 27, 2003, there remains for consideration 
entitlement to TDIU prior to that date.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The AMC also issued a SOC in March 2007 addressing the issue 
of whether new and material evidence had been received to 
reopen a claim for service connection for fibromyalgia.  
Simultaneous to this adjudication by the AMC, the RO 
completed a SOC in February 2007 denying issues 4 through 8 
as listed on the Title Page.  The veteran perfected an appeal 
with respect to all the issues addressed in the February 2007 
SOC with a substantive appeal received in April 2007.  

The veteran indicated in her April 2007 substantive appeal 
that she wished to attend a Board hearing at the RO, but the 
veteran's representative in a June 2007 presentation to the 
Board stated that the veteran no longer desired a hearing.  
Pursuant to 38 C.F.R. § 20.702(e), a request for a hearing 
may not be withdrawn by the appellant's representative 
without the consent of the appellant.  In this case, review 
of the record does not reveal any document from the veteran 
that would confirm an intent to withdraw her hearing request 
contained in her April 2007 substantive appeal.  As such, 
issues 4 through 7 as listed on the Title Page are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the AMC.  As the veteran presented testimony to 
the undersigned in June 2005 with respect to the issue of 
whether new and material evidence has been received to reopen 
a claim for service connection for fibromyalgia, this issue 
will be adjudicated below.  

The claims that are being remanded could potentially result 
in a grant of additional service connected disability, 
including that involving the extremities.  Entitlement to 
specially adapted housing or a special home adaptation grant 
is based, at least in part, on the demonstration of such 
service connected disability.  38 U.S.C.A. § 2101 (West 
2002); 38 C.F.R. §§ 3.809, 3.809a (2006).  As such, the claim 
for these benefits is inextricably intertwined with the 
claims that are being remanded, and the adjudication of this 
issue must thus be deferred by the Board pending the 
resolution of these claims.  See Harris v Derwinski, 1 Vet. 
App. 80 (1991).
 

FINDINGS OF FACT

1.  Service connection for fibromyalgia was denied by a 
rating decision dated in July 2000 to which the veteran was 
notified in August 2000; the veteran did not complete an 
appeal with respect to this decision to the Board, and this 
is the only final rating decision addressing this issue on 
any basis.  

2.  Evidence received since the July 2000 rating decision in 
the form of a translated private physician's statement 
received in March 2001 discussing the relationship between 
fibromyalgia and service raises a reasonable possibility of 
substantiating the claim for service connection for 
fibromyalgia.   

3.  The weight of the medical evidence of record is against a 
conclusion that the veteran has fibromyalgia as a result of 
in-service symptomatology or pathology. 

4.  Effective from March 16, 2001, service connection was in 
effect for an acquired psychiatric disorder, rated 70 percent 
disabling; lumbar myositis, rated 40 percent disabling and 
left hip myositis, rated 10 percent disabling; service 
connected disabilities combined to 80 percent for the period 
from March 16, 2001, and prior to May 27, 2003. 

5.  The veteran reports education through four years of 
college and occupational experience as a teacher and security 
guard; she asserts she became too disabled to work in July 
1999.  

6.  The veteran's service-connected disabilities precluded 
her from securing or following a substantially gainful 
occupation effective from March 16, 2001, but not earlier 
than that date.  

CONCLUSIONS OF LAW

1.  The July 2000 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).  

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for fibromyalgia is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2006).

3.  Fibromyalgia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 

4.  The criteria for TDIU effective from March 16, 2001, but 
no earlier, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.400 4.16 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With 
regard to the duty to notify, letters dated in May 2003, May 
2004 and February 2006 have substantially satisfied the duty 
to notify provisions.  In this regard, the May 2004 letter 
provided the veteran with a definition of new and material 
evidence, as well as the basis of the prior denial of the 
claim, as required by Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

As for the duty to assist, the veteran's service medical 
records have been obtained, along with VA and private medical 
records.  The translations requested by the Board in the 
November 2005 remand have also been obtained, and there is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  In this regard, the veteran submitted 
statements in November 2006 reporting that she had no other 
information or evidence to submit and requested that the 
Board decide her claims as soon as possible.  As such, and 
because there is no indication that any failure on the part 
of VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

II. Legal Criteria/Analysis 

A.  Whether New and Material Evidence has been received to 
reopen a claim for Service Connection for Fibromyalgia

Service connection for fibromyalgia was denied by a rating 
decision dated in July 2000.  The veteran was notified of 
this decision in August 2000.  While the veteran filed a 
notice of disagreement with respect to this decision, she did 
not pursue an appeal to this decision.  In this regard, she 
submitted a statement in March 2001 noting that she was 
"cancelling" her appeal with respect to this issue.  As 
such, the July 2000 rating decision denying entitlement to 
service connection for fibromyalgia is final. 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).  This is the only final rating decision addressing 
this issue on any basis.  

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  New and material evidence can be neither 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

In its March 2007 SOC promulgated after the November 2005 
Board remand, the RO found that new and material evidence had 
not been received to reopen the veteran's claim for service 
connection for fibromyalgia.  Notwithstanding this decision, 
the Board must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
received.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  After conducting this review, the Board 
concludes that new and material evidence has been received to 
reopen the claim for service connection for fibromyalgia in 
the form of a private medical record received in March 2001 
and translated in, apparently, 2006 that discusses the 
relationship between in service pathology and a current 
disability associated with fibromyalgia.  When this evidence 
is considered in conjunction with the all the evidence of 
record, the Board finds that this evidence raises a 
"reasonable possibility" of substantiating the claim for 
fibromyalgia, and is therefore material evidence.  38 C.F.R. 
§ 3.156.  This evidence is presumed to be credible for the 
purpose of determining the materiality of the evidence.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, 
the claim for service connection for fibromyalgia is 
reopened.  

The October 2004 rating decision and March 2007 statement of 
the case included a discussion of what is required for a 
grant of service connection; namely, evidence of fibromyalgia 
in service and medical evidence linking current fibromyalgia 
to service.  As such, the adjudication of the reopened claim 
for service connection for fibromyalgia below will not be 
prejudicial to the veteran, as the veteran has been informed 
of the information she needed to submit to warrant a grant of 
service connection for this condition.  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).  

The service medical records reflect treatment for left hip 
pain beginning in September 1981, with the veteran stating at 
that time that she injured her left hip after a fall during 
basic training.  The service medical records also reflect 
evidence of treatment for low back and right knee pain.  
Fibromyalgia was not diagnosed during service.  After 
service, a February 1982 VA examination resulted in a 
diagnosis of myositis of the lumbar spine and left hip areas.  
Fibromyalgia was not shown at that time.

Thereafter, VA clinical records, to include VA clinical 
records dated in 1999, reflect diagnoses of fibromyalgia.  
The record does not reveal an opinion from a VA physician 
linking fibromyalgia to service.  In this regard, a September 
2001 VA examination report noted the presence of 
fibromyalgia, but the physician who conducted this 
examination did not link the veteran's fibromyalgia to 
service, and noted that this was not a service connected 
disability.  

With regard to medical evidence that does attempt to link 
fibromyalgia to service; namely, the March 2001 private 
clinical report discussed above, this report, as translated, 
showed the examiner indicating that he had "re-evaluated" a 
series of documents belonging to the veteran and stating the 
following: 

In analyzing these documents, we have 
gathered a number of medical diagnoses 
which have been evaluated and related to 
the U.S. active military service in which 
the claimant participated.  We have 
collected evidence which substantiates 
the fact that the original conditions 
experienced by [the veteran] have become 
chronic and [ir]reversible, particularly, 
fibromyalgia, the condition of her hips 
and here psychic [sic] major depression 
problems. . . . It must be noted that 
fibromyositis is directly related to 
trauma, which the claimant experienced in 
1981 and it increases or become chronic 
if the psychic [sic] problem does not 
improve.  

With regard to medical evidence such as the March 2001 report 
set forth above, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  Indeed, the courts have provided guidance for 
weighing medical evidence.  They have held, for example, that 
a post service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  A bare transcription of lay history, unenhanced 
by additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

The factual predicate for the March 2001 opinion is not 
clear, as in discussing the records reviewed by him, the 
physician who rendered the March 2001 opinion noted that he 
had only reviewed a "series of documents" belonging to the 
veteran.  The extent to which the opinion rendered in March 
2001 was based on a review of the service medical records or 
simply a history supplied by the veteran is thus not known.  
Moreover, the examiner cited to no specific evidence in the 
record to support his opinion, and the record otherwise 
contains no evidence to suggest that the veteran has a 
current disability due to fibromyalgia that is etiologically 
related to service, to include her reported fall on the left 
hip during basic training.   

As for assertions of the veteran, including in testimony to 
the undersigned, that fibromyalgia is related to service, 
such assertions cannot be used to establish a claim as a 
layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  As such, and given the fact that the service 
medical records do not demonstrate fibromyalgia, the Board 
does not find that the March 2001 opinion is of sufficient 
probative value to find that reasonable doubt exists 
regarding the veteran's claim that her fibromyalgia is 
related to service.  

In short, there is not an approximate balance of evidence.  
There is evidence favorable to the claim that is simply not 
persuasive. The weight to be accorded the medical evidence 
must be determined by the quality of it and not by quantity. 
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
fibromyalgia, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.

B.  Entitlement to TDIU Prior to May 27, 2003    

VA will grant TDIU based on unemployability when the evidence 
shows that the veteran is precluded, by reason of 
service-connected disabilities, from obtaining and 
maintaining any form of gainful employment consistent with 
her education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  Under the applicable regulations, 
benefits based on individual unemployability are granted only 
when it is established that the service-connected 
disabilities are so severe, standing alone, as to prevent the 
retaining of gainful employment.  Under 38 C.F.R. § 4.16, 
when the schedular rating is less than total, if there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
(Emphasis added.)  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including her employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to her age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

As indicated in the Introduction, the AMC assigned a 100 
percent rating for an acquired psychiatric disorder effective 
from May 27, 2003.  Thus, as TDIU is only for assignment when 
the schedular rating is less than total, the issue for 
consideration is whether the criteria for TDIU were met prior 
to May 27, 2003.  AB, 6 Vet. App. at 35, 38 (1993); 38 C.F.R. 
§ 4.16(a).  

As indicated in the Introduction, the December 2005 rating 
decision implemented the Board's grant of service connection 
for an acquired psychiatric disorder at a disability rating 
of 70 percent from March 16, 2001, and 100 percent from May 
27, 2003.  As result of this action, the service connected 
disabilities as of March 16, 2001, were an acquired 
psychiatric disorder, rated 70 percent disabling; lumbar 
myositis, rated 40 percent disabling and left hip myositis, 
rated 10 percent disabling.  The service connected 
disabilities combined to 80 percent effective from March 16, 
2001.  Prior to that time and effective from October 1996, 
the service connected disabilities were lumbar myositis, 
rated as 40 percent disabling and left hip myositis, rated as 
10 percent disabling, for a combined rating of 50 percent.  
As such, the veteran's service-connected disability did meet 
the percentage rating standards for a TDIU effective from 
March 16, 2001, but not before that time.  38 C.F.R. § 
4.16(a).  The issue for consideration thus is whether, due 
solely to service connected disability, the veteran was 
unable to secure or follow a substantially gainful occupation 
prior to May 27, 2003, to include on an "extraschedular" 
basis prior to March 16, 2001. 

In her claim for TDIU filed in September 1999, the veteran 
reported education through four years of college and 
occupational experience as a teacher and security guard.  She 
also reported therein that she worked as a teacher from 1992 
to 1999 and asserted therein in that she became too disabled 
work in July 1999.  

Translated documents from the Department of Education of the 
Commonwealth of Puerto Rico confirm that the veteran was a 
teacher, and July 1999 reports from the Teachers Retirement 
Committee of the Commonwealth of Puerto Rico indicated the 
veteran had been determined by a doctor to be eligible for a 
"pension/retirement" due to total and permanent disability.  
Medical reports prepared in conjunction with this 
determination listed the veteran's disabilities as including 
chronic low back pain, lumbar spondylolysis, muscle spasms, 
diabetes mellitus, osteopenia, allergies and fibromyalgia, 
and noted that the veteran's "worst" condition was 
diabetes.  

Summarizing some of the most pertinent medical evidence of 
record, an April 2001 VA examination of the spine indicated 
the veteran had been retired since 1999, and indicated that 
her low back disorder prevented her from being able to walk 
long distances or lift any objects, to include grocery bags.  
There was extensive limitation of all lumbar motion at that 
time and the veteran described severe pain on all movements 
of the lumbar spine.  

Also of record are reports from a VA psychiatric examination 
in April 2001 which indicated the veteran was being treated, 
to include with medication, at a VA mental hygiene clinic.  
Reference therein was made to VA hospitalization for major 
depression in 1984 following a suicide attempt, attributed to 
problems with the veteran's husband.  The veteran indicated 
that she had the desire to work, but felt unable to do so due 
to the need for continuing treatment.  She reported that the 
medication was working well.  The diagnoses included 
dysthymia and borderline personality traits, and the veteran 
was assigned a Global Assessment of Functioning (GAF) score 
of 50.  The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see 
also Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score 
of 50 is indicative of serious symptoms or any serious 
impairment in social, occupational, or school functioning.  

Reports from a September 2001 VA medical examination noted 
that the veteran suffered from diabetic retinopathy and 
neuropathy and fibromyalgia, and that she has long standing 
history of insulin dependent diabetes mellitus.  The examiner 
noted that the veteran's nonservice connected conditions of 
diabetic neuropathy and fibromyalgia were "overshadowing" 
the service connected back and left hip disabilities.  

The pertinent evidence thereafter includes reports from 
outpatient treatment in VA mental hygiene and orthopedic 
clinics in 2002 and 2003.  A June 2002 mental hygiene clinic 
report noted that the veteran's symptoms were "relatively 
well controlled" with her medication, and the GAF score was 
recorded as 45.  A November 2002 mental hygiene clinic report 
indicated the veteran was "about the same," and that her 
depression comes and goes.  After a visit to this clinic on 
May 27, 2003, the GAF score was 40, which reflects a level of 
disability involving some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations judgment or mood.  

As indicated, the AMC assigned a 100 percent rating for the 
veteran's service connected psychiatric disorder effective 
from May 27, 2003.  This date correlated with the VA 
outpatient treatment on that date that appeared to show 
deterioration in functioning as reflected by the GAF score of 
40, which was the first evidence of record demonstrating a 
GAF score of 40.  As the propriety of the effective date 
assigned for the 100 percent rating for the veteran's 
psychiatric disorder has not been adjudicated by the RO or 
otherwise developed for appellate review, the Board will not 
make a determination as to whether an earlier effective date 
for this rating is warranted.  As such, the limited issue 
that is before the Board is whether the evidence dated prior 
to May 27, 2003, demonstrated entitlement to a TDIU.   

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where, as in the 
instant case, the percentages for service-connected 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable. 38 C.F.R. § 4.16(a).  There is medical evidence 
of record showing that the veteran has other disabling 
conditions.  However, these have not been taken into account 
by the Board in evaluating her individual unemployability 
status.

The United States Court of Appeals for Veterans Claims 
(Court) has stated:

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non- 
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).

In short and after reviewing the evidence for the pertinent 
time period, the Board concludes that there is sufficient 
positive evidence to conclude that as of March 16, 2001, the 
service connected disability, which included a psychiatric 
disability from that point in time, was so severe as to have 
rendered the veteran unable to secure and follow a 
substantially gainful occupation.  However, prior to that 
date, the service connected disabilities are not demonstrated 
to have been so severe as to have precluded employment, as 
the service connected disabilities did not include a 
psychiatric disability, and there is no evidence to suggest 
the veteran was unemployable due solely to the lumbar and 
left hip myositis.  As such, the Board finds that entitlement 
to a TDIU effective from March 16, 2001, but no earlier, is 
warranted.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 4.16.  

In making the above determination, the Board has reflected 
upon the contention of the veteran's representative that the 
AMC should have considered non-service connected psychiatric 
disability from a personality disorder and granted 
entitlement to TDIU effective from March 16, 2001.  As such, 
the Board has considered the impact of the entirety of the 
veteran's psychiatric disability, including that represented 
by a personality disorder, in reviewing the evidence, in 
particular the reports from the April 2001 VA psychiatric 
examination.  See Mittleider v. West, 11 Vet. App. 181 
(1998).  While it is clear that there is some negative 
evidence of record as set forth above, without finding error 
in the RO's action, the Board will exercise its discretion to 
find that the evidence is in relative equipoise and conclude 
that a TDIU may be granted from March 16, 2001, but no 
earlier.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

The claim for service connection for fibromyalgia is reopened 
and denied.  

Entitlement to a TDIU effective from March 16, 2001, is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.  

Entitlement to a TDIU prior to March 16, 2001, is denied.      


REMAND

As indicated in the Introduction, the adjudication of the 
claim for entitlement to specially adapted housing or a 
special home adaptation grant must be deferred pending the 
resolution of the claims that are being remanded below. 

The claims for entitlement to service connection for a liver 
disorder, a right shoulder disorder as secondary to service-
connected lumbar myositis, a left shoulder disorder as 
secondary to service-connected lumbar myositis, thoracic 
spondylitic changes as secondary to service-connected left 
hip myositis, and entitlement to service connection for a 
left knee disorder as secondary to service-connected lumbar 
myositis are REMANDED for the following action request below: 

The veteran is to be contacted to 
determine if she wishes to present 
testimony with respect to the issues that 
have been remanded at a hearing at the RO 
before a Veteran's Law Judge.  If she 
does not, documentation of this fact 
should be provided by the veteran.  If 
she desires a hearing, such a hearing 
should be scheduled and appropriate 
notification of the hearing should be 
given to the appellant and her 
representative.  Such notification should 
be documented and associated with the 
claims folder.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The purpose of this remand is to afford 
the veteran due process of law.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


